



COURT OF APPEAL FOR ONTARIO

CITATION: Speck v. Ontario,
2017
    ONCA 521

DATE: 20170621

DOCKET: C62984

Weiler, van Rensburg and Huscroft JJ.A.

BETWEEN

Todd Elliott Speck

Plaintiff (Appellant)

and

Her Majesty the Queen in Right of Ontario, Susan
    Fitzpatrick, Beverly Lyman, Pauline Ryan, and James Docherty

Defendants (Respondents)

Todd Speck, in person

Daniel Mayer, for the respondents

Heard: June 9, 2017

On appeal from the order of Justice Helen A. Rady of the
    Superior Court of Justice, dated October 27, 2016, with reasons reported at
    2016 ONSC 6581.

REASONS FOR DECISION

[1]

The appellant, Mr. Speck, was a unionized Crown employee until 2014 when
    his employment was terminated following an investigation into alleged
    misconduct. He started a claim following his termination pleading conspiracy to
    injure and unlawful means conspiracy, misfeasance in public office, abuse of
    process, defamatory libel, and slander.

[2]

The respondents are the Crown, several Crown managers, and a third-party
    hired by the Crown to investigate alleged misconduct against Mr. Speck.

[3]

The respondents successfully brought a motion under r. 21.01(3) of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194, to dismiss the appellants
    claim on the basis that it falls under the terms of the collective agreement
    and therefore is within the exclusive jurisdiction of the Grievance Settlement
    Board. The motion judge held the essential nature of the claim arose out of the
    collective agreement.

[4]

The appellant raises a number of grounds of appeal. In particular, he
    alleges the motion judge:

1.

failed to follow the Supreme Courts decision in
Goudie v. Ottawa
    (City)
, 2003 SCC 14, [2003] 1 S.C.R. 141
;

2.

made palpable and overriding errors on the facts;

3.

misstated the legal test;

4.

erroneously held the claims fell within the ambit of the collective
    agreement; and

5.

failed to rule impartially.

[5]

We would not give effect to any of the appellants arguments.

[6]

The motion judge did not err in applying the legal test or in
    characterizing the pleadings in this claim as arising out of the collective
    agreement.
The Crown did not step outside the
    collective agreement when it suspended the appellant under the
Public
    Service of Ontario Act, 2006
, S.O. 2006, c.
    35. In any event, suspensions fall within the interpretation, administration,
    application or violation of the collective agreement, even if non-disciplinary.

[7]

The appellant relied heavily on
    the decision in
Goudie
. It
    involved a pre-employment agreement and is distinguishable on its facts. The
    appellant also relied on
Piko v. Hudsons Bay Co.
(1998), 41 O.R. (3d) 729 (C.A.), which involved
    conduct after the employment relationship had ended and is also
    distinguishable.

[8]

With respect to the claims against
    Mr. Docherty, who was hired to investigate Mr. Specks alleged misconduct, the question
    is not how Mr. Docherty is labelled, but the substance of his alleged conduct.
    All of Mr. Dochertys conduct as described in the statement of claim is
    properly characterized as falling within the disciplinary procedures of the
    collective agreement. The collective agreement expressly stipulates that no
    employee shall be disciplined or discharged without just cause. As a result, it
    is implicit that the Crowns managerial rights extend to investigating
    allegations of wrongdoing to determine if there is just cause to discipline or
    discharge an employee.

[9]

Further, the issue of whether an
    employers reliance on a third-party investigator falls outside of the
    collective agreement was addressed in
Weber v. Ontario Hydro
, [1995] 2 S.C.R. 929, at paras. 74-78
. In that case, the Supreme Court rejected the
    argument that hiring a private firm to investigate took the matter outside the
    scope of the collective agreement because, as in this case, the essential
    character of the investigation fell within the ambit of the agreement.

[10]

Finally, the appellant submits the
    motion judge failed to address a number of issues he raised. She was not
    required to address all of the appellants submissions, but only those that
    were relevant to the issue before her, which she did.

[11]

There is no substance to the allegation of bias.

[12]

Accordingly, the appeal is dismissed. Costs of the appeal are payable to
    the respondents and are fixed in the amount of $2,000 inclusive of
    disbursements and all applicable taxes.

Karen M. Weiler J.A.

K. van Rensburg J.A.

Grant Huscroft J.A.


